DETAILED ACTION
	This Office Action is in response to the Election filed on October 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1-10) in the reply filed on October 17, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afzalian (US Pub. 2018/0068999 A1).
In re claim 1, Afzalian shows (fig. 6) a ferroelectric transistor, comprising: a first electrode (306); a second electrode (308) offset from the first electrode by an active region (304); a transistor gate (320) along a portion of the active region; the active region including a first source/drain region (part of 306) adjacent the first electrode, a second source/drain region (part of 308) adjacent the second electrode, and a body region between the first and second source/drain regions; the body region (part of active region 304) including a gated channel region adjacent the transistor gate; the active region including at least one barrier (314) between the second electrode and the gated channel region which is permeable to electrons but not to holes (depending on the Type of materials; N or P-type [0036]); and ferroelectric material (some of the materials listed in [0040] are  ferroelectrics) between the transistor gate and the gated channel region.
In re claim 2, Afzalian shows (fig. 6) the at least one barrier (314) includes a semiconductor heterojunction where a first semiconductor material directly contacts a second semiconductor material. The first and second semiconductor materials inherently have first and second conduction bands, respectively, and having first and second valence bands, respectively; the first and second conduction bands being substantially energetically aligned with one another, and the first and second valence bands being offset relative to one another by at least about 0.5 volts, since the materials and structure are the same as the claimed invention.
	In re claims 3-6, Afzalian [0035-0037] discloses the materials recited in the claims.

includes a junction where a heavily n-type doped semiconductor material directly contacts another material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Afzalian (US Pub. 2018/0068999 A1).
In re claim 7-8, Afzalian does not specifically disclose the elements and compounds recited in the claims. However, they are well known in the art of semiconductors for doping and enhancement of semiconductor materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verhulst (US Pub. 2008/0067495 A1) is particularly relevant because the reference discloses the specific structure as recited in the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815